COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Indemnity Insurance Company of North America, Navigators
                          Insurance Company, Valiant Insurance Company XL Specialty
                          Insurance Company, New York Marine & General Insurance
                          Company National Liability & Fire Insurance Company v.
                          Helix Energy Solution Group, Inc.

Appellate case number:    01-13-00222-CV

Trial court case number: 2012-08257

Trial court:              270th District Court of Harris County

        Following the amendments to section 51.014 of the Texas Civil Practice and Remedies
Code in 2011 and the related amendments to Texas Rule of Civil Procedure 168 and Texas Rule
of Appellate Procedure 28.3, in cases filed after September 1, 2011, the following must occur in
order for a permissive appeal to properly be before this Court: the trial court must issue a written
order encompassing both the order to be appealed and the written permission required by Civil
Practice and Remedies Code § 51.014(d), the appellant must timely file a petition for permission
to appeal with this Court subsequent to the signing of the trial court’s order, and this Court must
grant the petition for permission to appeal. See TEX. R. APP. P. 28.3; TEX. R. CIV. P. 168; TEX.
CIV. PRAC. & REM. CODE ANN. § 51.014(d)-(f) (West Supp. 2012); see also Notes and
Comments, TEX. R. APP. P. 28.3.
       Appellants’ motion indicates that the trial court has not yet granted appellants permission
to appeal the interlocutory orders at issue. See TEX. R. APP. P. 28.3; TEX. CIV. PRAC. & REM.
CODE ANN. § 51.014(d)-(f); see also Notes and Comments, TEX. R. APP. P. 28.3. Accordingly,
appellants’ motion to extend the time to file the notice of appeal is dismissed as moot.
        Appellants are hereby notified that unless appellants file a response demonstrating by
citation to the law that this Court has jurisdiction of the appeal, this appeal will be dismissed for
want of jurisdiction for the foregoing reasons. See TEX. R. APP. P. 42.3(a), 43.2(f). Appellants’
response, if any, is due in this Court no later than 10 days from the date of this order.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: March 29, 2013